Exhibit 10.13.2

RESTRICTED STOCK AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of the
grant date set forth on the attached Notice of Grant of Award and Award
Agreement (the “Notice”), by and between Chesapeake Energy Corporation, an
Oklahoma corporation (the “Company”), and the participant named on the Notice
(the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is an Employee or Consultant, and it is important to
the Company that the Participant be encouraged to remain an Employee or
Consultant; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
Long Term Incentive Plan (the “Plan”); and
WHEREAS, the Company has awarded the Participant shares of Common Stock under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Any capitalized terms used but not defined in this Agreement have the same
meanings given to them in the Plan.
2.Grant of Award. The Company hereby awards to the Participant the number of
shares of Common Stock set forth on the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”).
3.Terms of Award.
(a)Escrow of Shares. A certificate, or book-entry equivalent representing the
shares of Common Stock subject to the Award (the “Restricted Stock”) shall be
issued in the name of the Participant and shall be escrowed with the Secretary
of the Company (the “Escrow Agent”) subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Agreement.
(b)Vesting. The shares of Restricted Stock will vest based on the Participant’s
continuous employment with or service to the Company, a Subsidiary or Affiliated
Entity in accordance with the vesting schedule set forth on the Notice. Once
vested pursuant to the terms of this Agreement, the Restricted Stock shall be
deemed “Vested Stock.”






--------------------------------------------------------------------------------




(c)Voting Rights and Dividends. The Participant shall not have the voting rights
attributable to the shares of Restricted Stock issued under this Award. Subject
to the restrictions on transfer, forfeiture and voting rights set forth in this
Agreement, the Participant will have customary rights of a shareholder
attributable to the shares of Restricted Stock issued in an Award pursuant to
this Agreement, including the right to receive dividends on the shares.
Participant appoints the Company to be Participant’s agent to receive for
Participant dividends on shares based on record dates that occur while the
shares are subject to restriction under this Agreement. The Company will
transmit such dividends, net of required taxes pursuant to section 8, to or for
the account of Participant in such manner as the Company determines; provided
that the Participant is an Employee or Consultant as of the dividend payment
date.
(d)Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the Stock and the Secretary of the
Company shall deliver to the Participant shares either in certificate form or
via D.W.A.C. (delivery/withdrawal at custodian) representing such Vested Stock
free and clear of all restrictions, except for any applicable securities laws
restrictions or restrictions pursuant to the Company’s Insider Trading Policy.
(e)Forfeiture. Restricted Stock that does not become Vested Stock pursuant to
the terms of this Agreement shall be absolutely forfeited and the Participant
shall have no future interest therein of any kind whatsoever. In the event the
Participant’s employment with or service to the Company, a Subsidiary or an
Affiliated Entity terminates prior to all shares of Restricted Stock becoming
Vested Stock, then such unvested shares of Restricted Stock shall be absolutely
forfeited on the date of termination and the Participant shall have no further
interest therein of any kind whatsoever. The Committee may, in its discretion,
accelerate the vesting of the Restricted Stock in the event of the Participant’s
death, Disability or termination due to special circumstances (as determined by
the Committee in its sole discretion).
4.Fundamental Transaction; Change of Control. In accordance with the terms of
the Plan, all Restricted Stock that becomes Vested Stock upon the occurrence of
a Fundamental Transaction or a Change of Control shall be delivered to the
Participant in certificate form or via D.W.A.C. free and clear of all
restrictions, except for any applicable securities law restrictions.
5.Subsidiary Change of Control or Fundamental Transaction. If (a) the
Participant is an employee of a Subsidiary or an Affiliated Entity (each a “CHK
Entity”), upon the occurrence of a Fundamental Transaction or a Change of
Control of such CHK Entity (as if the terms Fundamental Transaction or Change of
Control defined under the Plan applied to such CHK Entity), and (b) immediately
following and in connection with such Fundamental Transaction or Change of
Control the Participant is not an employee of the Company or a CHK Entity (other
than by reason of the Participant’s resignation, death or Disability), then all
restrictions on outstanding Restricted Stock shall lapse and the provisions of
Section 4 of this Agreement shall apply.
6.CHKM Change of Control or Certain Divestitures of Control of CHKM. If (a) (i)
a CHKM Change of Control (as defined in Exhibit A) occurs or (ii) the Committee
determines, in its sole discretion, that none of the Company, its Subsidiaries
or Affiliated entities continues to control CHKM GP after any change in
beneficial ownership of Chesapeake Midstream GP, L.L.C.

2



--------------------------------------------------------------------------------




(“CHKM GP”), (b) at the time of either such event described in clause (a)(i) or
(a)(ii) above (a “CHKM Divestiture”), the Participant also holds an outstanding
award under the Chesapeake Midstream Long-Term Incentive Plan (or a successor
plan thereto), and (c) immediately following and in connection with a CHKM
Divestiture, the Participant will not be an employee of the Company or a CHK
Entity (which, for this purpose and for the avoidance of doubt, excludes CHKM
GP, Chesapeake Midstream Partners, L.P. (“CHKM”) and its Subsidiaries) other
than by reason of the Participant’s resignation, death or Disability, then, upon
the occurrence of such CHKM Divestiture, all restrictions on outstanding
Restricted Stock shall lapse and the provisions of Section 4 of this Agreement
shall apply.
7.Nontransferability of Award. Restricted Stock is not transferable other than
by will or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, Restricted Stock contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Restricted Stock involved in such attempt.
8.Withholding. The Company may make such provision as it may deem appropriate
for the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the vesting
of the Restricted Stock or any election made by the Participant. Required
withholding taxes as determined by the Company associated with this Award must
be paid in cash unless the Committee requires the Participant to pay such
withholding taxes by directing the Company to withhold from the Award the number
of shares of Common Stock having a Fair Market Value on the date of vesting
equal to the amount of required withholding taxes. The Company in its sole
discretion may also withhold any required taxes from dividends paid on the
Restricted Stock.
9.Notification of 83(b) Election. In the event the Participant elects to make an
83(b) election with respect to this Award, the Participant must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service. The Participant must also tender to the Company
payment of the required withholding taxes associated with such election. In the
event the Participant makes an 83(b) election without consulting with the
Company as to the payment of required withholding taxes, the Company may
withhold from other payments to the Participant amounts necessary to effect the
required withholding.
10.Amendments. This Award Agreement may be amended by a written agreement signed
by the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.
11.Securities Law Restrictions. This Award shall be vested and common stock
issued only in compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant at the time of vesting and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Common Stock subject to
the Award are being

3



--------------------------------------------------------------------------------




acquired for investment and not with any present intention to resell the same
and without a view to distribution, and the Participant shall, upon the request
of the Company, execute and deliver to the Company an agreement to such a fact.
The Participant acknowledges that any stock certificate representing Common
Stock acquired under such circumstances will be issued with a restricted
securities legend.
12.Participant Misconduct. Notwithstanding anything in the Plan or this
Agreement to the contrary, the Committee shall have the authority to determine
that in the event of serious misconduct by the Participant (including violations
of employment agreements, confidentiality or other proprietary matters) or any
activity of a Participant in competition with the business of the Company or any
Subsidiary or Affiliated Entity, the Award may be cancelled, in whole or in
part, whether or not vested. The determination of whether a Participant has
engaged in a serious breach of conduct or any activity in competition with the
business of the Company or any Subsidiary or Affiliated Entity shall be
determined by the Committee in good faith and in its sole discretion. This
paragraph 11 shall have no effect and be deleted from this Agreement following a
Change of Control.
13.Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as other specified pursuant to
and in accordance with the Committee’s applicable administrative procedures.
14.Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
15.Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
16.Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.





4



--------------------------------------------------------------------------------




EXHIBIT A
to Restricted Stock Award Agreement Under
Chesapeake Energy Corporation Long Term Incentive Plan
(the “Agreement”)
For purposes of Section 6 of the Agreement, the following terms shall have the
meanings provided below:
(a)    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. The term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise and, for the avoidance
of doubt, a Person shall be deemed to have control over another Person at an
ownership level of at least 50%.
(b)     “CHKM Change of Control” means, and shall be deemed to have occurred
upon, either of the following events: (a) any Person or “group” of Persons
within the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the
Exchange Act, other than the Company, Global Infrastructure Management, LLC or a
Subsidiary or Affiliate of either (a “Third Party”) shall become the direct or
indirect beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of more than 50% of the voting power of the voting
securities of the CHKM GP; or (b) the sale or other disposition, including by
way of liquidation, by CHKM or the CHKM GP of all or substantially all of its
assets, whether in a single or series of related transactions, to one or more
Third Parties.
(c)    “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.










--------------------------------------------------------------------------------




Chesapeake Energy Corporation
Notice of Grant of Award    ID: 73-1395733
and Award Agreement    6100 N. Western Avenue
Oklahoma City, OK 73118


<NAME>    Award Number:    _________
<ADDRESS>    Plan:    LTIP
<ADDRESS>    ID:    _________






Effective <date>, you have been granted an award of <number> shares of
Chesapeake Energy Corporation (the Company) common stock. These shares are
restricted until the vest date(s) shown below.


The current total value of the award is $_____________.


The award will vest in increments on the date(s) shown. [four equal annual
installments]


Shares    Full Vest
_____    mm/dd/yyyy
_____    mm/dd/yyyy
_____    mm/dd/yyyy
_____    mm/dd/yyyy




By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.




Chesapeake Energy Corporation    
Date




<NAME>    
Date








